NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IQBAL S. RANDHAWA,                              No.    19-15926

                Plaintiff-Appellant,            D.C. No.
                                                2:18-cv-02244-JAM-AC
 v.

BANK OF NEW YORK MELLON, FKA                    MEMORANDUM*
Bank of New York, Successor to JPMorgan
Chase Bank, NA, as trustee, on behalf of the
holders of the Structured Asset Mortgage
Investment II Inc., Bear Stearns Alt-A Trust,
Mortgage Pass-Through Certificates, Series
2004-12,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                            Submitted August 4, 2020**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Iqbal S. Randhawa appeals the district court’s denial of leave to amend his

Truth in Lending Act (“TILA”) complaint against the Bank of New York Mellon.

We have jurisdiction under 28 U.S.C. § 1291. Reviewing the denial for abuse of

discretion, we affirm.

      The district court properly dismissed Randhawa’s suit as time-barred, noting

that the loan in question “was consummated in 2004,” that Randhawa “recorded

the Notice of Rescission in 2005, and the TILA cause of action arose when the

bank failed to take any action to wind up the loan within 20 days of receiving

plaintiff’s notice of rescission.” The statute of limitations on a TILA recission

enforcement claim is borrowed from analogous state contract law, Hoang v. Bank

of Am., N.A., 910 F.3d 1096, 1101 (9th Cir. 2018), in this case four years, Cal. Civ.

Proc. Code § 337, which expired long before Randhawa filed this action.

      Randhawa does not challenge this determination, but argues the district court

should have permitted him to amend his TILA complaint to include a quiet title

claim. The statute of limitations for quiet title depends upon the “underlying

theory of relief,” Muktarian v. Barmby, 407 P.2d 659, 661 (Cal. 1965), and as the

district court noted, the same logic that forecloses his TILA claims applies here.

The quiet title claim in Randhawa’s proposed amended complaint is premised on

the alleged fraud that led him to transfer his deed in 2004. In California, the statute

of limitations for fraud is three years, Platt Elec. Supply, Inc. v. EOFF Elec., Inc.,


                                           2
522 F.3d 1049, 1054 (9th Cir. 2008) (citing Cal. Civ. Proc. Code § 338(d)), and

Randhawa’s claim is thus time-barred. The district court did not abuse its

discretion in refusing to grant him leave to amend. See Graham-Sult v. Clainos,

756 F.3d 724, 748 (9th Cir. 2014).

      AFFIRMED.




                                         3